September 28, 2010 VIA EDGAR Securities and Exchange Commission Division of Corporate Finance treet, N.E. Washington, DC 20549-3628 Attn: Filing Desk Re: Hythiam, Inc. / Application For Withdrawal on FormAW Pursuant to Rule477 of the Securities Act of 1933, as amended Post-Effective Amendment No.2 to Registration Statement on FormS-1 (File No.333-167881) Ladies and Gentlemen: On September 21, 2010, Hythiam, Inc., a Delaware corporation (the “Company”), filed a Post-Effective Amendment No.2 (the “Post-Effective Amendment”) to the Registration Statement on FormS-1 No.333-167881 (the “Registration Statement”) with the Securities and Exchange Commission. Pursuant to Rule477 under the Securities Act of 1933, as amended, the Company hereby applies to withdraw the Post-Effective Amendment erroneously filed as a POS EX.No securities were sold pursuant to the erroneous filing.The Company intends to expeditiously re-file the subject post-effective amendment as a POS AM. If you have any questions regarding this letter, please contact the undersigned at (310) 444-4338 or Glenn Smith of Kaye Scholer LLP at (310)788-1282. Sincerely, Hythiam, Inc. By: /s/ PETER L. DONATO Peter L. Donato Chief Financial Officer cc: Glenn Smith of Kaye Scholer, LLP
